Title: Thomas Barclay to the American Commissioners, 7 November 1786
From: Barclay, Thomas
To: American Commissioners


     
      (Copy)
      Gentlemen.
      Madrid 7th: Novr. 1786.
     
     I wrote to you from Cadiz the 2nd: of last month, a Copy of which goes under the cover of this and the original, with the papers mentioned therein, will I hope be very soon deliver’d to you by Colonel Franks.— On my arrival here I had the pleasure of receiving Mr. Jefferson’s letter of the 26 Sepr. informing me that for the present any farther attempts to arrange matters with the Barbary States are suspended. I had determin’d, as soon as I Shou’d know this to be the case, to embark for America; but the Season being so far advanced I Shall put off the voyage untill Spring, and hope to have the Satisfaction of taking your commands personnally before I go.—
     Mr. Carmichael Communicated to me the whole of the letters which Mr. Lamb has written to him from the time of his first leaving Madrid, and on the perusal it Struck me that an interview with him might be attended with some desireable consequences, especially as he had on account of his health declin’d Mr. Carmichael’s request of coming to meet me at this place; If I had any doubts of the propriety of this measure they wou’d have been remov’d by Mr. Carmichael’s Opinion, and by the paragraph of a letter written by Mr. Jefferson to Mr. Carmichael the 22d. of August. I need not add that the objects which I have in view are to obtain as distinct an account as possible of what has been done, and of what may be done, and to give Mr. Lamb an opportunity of Settling his account— Tho’ I have a Commission from Congress to Settle all their accounts in Europe,

perhaps Mr. Lamb may not think that his engagements are included in this general Power, or He may not chuse to communicate with me freely without the permission of the Ministers, And therefore, if Mr. Jefferson approves of it, I wish He wou’d write a letter to Mr. Lamb mentioning me to him as a confidential Servant of the Public to whom he may Safely trust the particulars of our Situation, and give me such information as He will be sure to have faithfully deliver’d to Congress If I arrive safe in America.
     Mr. Jefferson will also, if he pleases, point out to Mr. Lamb how convenient the opportunity will be for an adjustment of the accounts, and if there is any ballance to be remitted by Mr. Lamb to Mr. Adams, I will give my best advice as to the mode in which it may be done with the greatest advantage and Security to the Public—
     If Mr. Jefferson writes to Mr. Lamb on this Subject, He will be so good as to inclose it to me with Such hints and instructions as he Shall judge proper, under cover to Mr. Carmichael— It will be some time before I can set out on this journey, as I am charged with a letter to the King from the Emperor of Morocco, which by an appointment I am to deliver at the Escurial the 13th. The Count D’Espilly came to Town yesterday and to-morrow I expect to See him as it is certainly in his power to give a good deal of information respecting the Barbary States.— Whatever I can collect shall be communicated to you, and I only add that I am clearly of opinion that this journey is not only proper but necessary.— I am with great respect, / Gentn; / Your most obedt. Servant
     
      Thos Barclay
     
    